     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 1 of 18 Page ID #:1




 1    Matt Valenti, Esq. (State Bar No. 253978)
      E-mail: mattvalenti@valentilawapc.com
 2
      VALENTI LAW APC
 3    Mail: P.O. Box 712533
      San Diego, CA 92171-2533
 4
      Phone: (619) 540-2189
 5
      Attorney for Plaintiff Jamey Perry
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT

10                        CENTRAL DISTRICT OF CALIFORNIA

11
12    JAMEY PERRY,                                Case No.:
13
                  Plaintiff,                      COMPLAINT FOR:
14
        vs.                             DENIAL OF CIVIL RIGHTS AND
15                                      ACCESS TO PUBLIC FACILITIES
                                        TO PHYSICALLY DISABLED
16                                      PERSONS IN VIOLATION OF THE
      PARKING PLUS, INC., a California  AMERICANS WITH DISABILITIES
17    corporation; and HELD PROPERTIES, ACT OF 1990, (42 U.S.C. §12101, et
                                        seq.) AND THE UNRUH CIVIL
      INC., a California corporation,   RIGHTS ACT, (CALIFORNIA CIVIL
18                                      CODE §51, et seq.)
19                 Defendants.
                                         DEMAND FOR JURY TRIAL
20
21
22
23
24
25
26
27
28

                                           COMPLAINT - 1
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 2 of 18 Page ID #:2




 1          Plaintiff JAMEY PERRY (hereinafter referred to as “Plaintiff”) complains
 2    of PARKING PLUS, INC., a California corporation; and HELD PROPERTIES,
 3    INC., a California corporation (each, individually a “Defendant” and collectively
 4    “Defendants”) and alleges as follows:
 5                                I.     INTRODUCTION
 6         1.     This civil rights action seeks to redress harm suffered by Plaintiff
 7   while accessing medical care at the Medical Centre of Santa Monica (“Medical
 8   Center”) and its adjacent parking garage.
 9         2.     As detailed further below, among other issues, the Medical Center’s
10   parking garage has far fewer ADA-compliant accessible parking spaces than
11   required, and the vast majority are on the roof. This means disabled patients and
12   visitors, including Plaintiff, must take extra time and effort looking for a space and
13   getting to their medical appointments, and are disproportionately affected by
14   inclement weather. This extra travel time also results in disabled people paying
15   more for their parking than other patients and visitors.
16         3.     When disabled patients and visitors choose to be dropped off and
17   picked up at the entrance to the Medical Center rather than park, they encounter a
18   drop-off and loading zone that is not accessible and presents a potentially deadly
19   safety hazard getting in and out of their vehicle next to moving traffic.
20         4.     As one online reviewer wrote in 2017 regarding the Medical Center’s
21   parking: “So terrible! If you are handicapped it is unbelievably terrible.”
22         5.     More than thirty years after the passage of the Americans with
23   Disabilities Act, a medical center which describes itself as “one of the premier
24   medical complexes in Southern California” should not be remiss in its legal duty to
25   provide full and equal access to disabled patients and visitors.
26                                     II.    PARTIES
27         6.     Plaintiff is a California resident and a qualified physically disabled
28   person. She uses a wheelchair for mobility due to paraplegia. Plaintiff prides

                                          COMPLAINT - 2
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 3 of 18 Page ID #:3




 1   herself on her independence and also on empowering other disabled persons to be
 2   independent.
 3         7.       Defendants are and were the owners, operators, lessors and/or lessees
 4   of the subject businesses, property, and facilities at all times relevant in this
 5   Complaint.
 6         8.       Defendant PARKING PLUS, INC. operates a public, paid parking
 7   garage (“Parking Garage”) with approximately 900 total spaces, located in the
 8   Medical Centre of Santa Monica at 2001-2021 Santa Monica Blvd., Santa Monica,
 9   CA 90404, and has operated it at all relevant times.
10         9.       Defendant HELD PROPERTIES, INC. owns and operates the
11   Medical Centre of Santa Monica (“Medical Center”) also located at 2001-2021
12   Santa Monica Blvd., Santa Monica, CA 90404, and has owned and operated it at
13   all relevant times.
14         10.      Plaintiff alleges that the Defendants have been and are the owners,
15   franchisees, lessees, general partners, limited partners, agents, trustees, employees,
16   subsidiaries, partner companies and/or joint ventures of each of the other
17   Defendants, and performed all acts and omissions stated herein within the course
18   and scope of such relationships causing the damages complained of herein.
19                           III.   JURISDICTION AND VENUE
20         11.      This Court has subject matter jurisdiction over this action pursuant to
21   28 U.S.C. §1331 and §1343(a)(3) and (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, U.S.C. §12101, et seq.
23         12.      Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising out of the same nucleus of operative facts and arising out of the
25   same transactions, is also brought under California’s Unruh Civil Rights Act,
26   which expressly incorporates the Americans with Disabilities Act.
27
28

                                           COMPLAINT - 3
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 4 of 18 Page ID #:4




 1          13.    Venue is proper in this court pursuant to 28 U.S.C. U.S.C. §1391(b)
 2   and is founded on the fact that the real property which is the subject of this action
 3   is located in this district and that Plaintiff’s causes of action arose in this district.
 4                                         IV.    FACTS
 5          14.    Plaintiff uses a wheelchair for mobility.
 6          15.    Defendants’ Medical Center and Parking Garage are open to the
 7   public, places of public accommodation, and business establishments.
 8          16.    The Medical Center is comprised of two Class A medical office
 9   buildings with a total leasable space of approximately 204,000 square feet.
10          17.    According to its website, the Medical Center has been recognized as
11   “one of the premier medical complexes in Southern California” and is “dedicated
12   to meet [sic] the needs of the medical specialists and houses some of the most
13   prominent practices in California.” See, https://www.heldproperties.com/office-
14   building/the-medical-centre-of-santa-monica/.
15          18.    The Medical Center has floor layouts, suites, mechanical systems, and
16   procedure rooms designed for medical specialists.
17          19.    The Medical Center and Parking Garage have direct access to
18   Providence St. John’s Health Center via a second-floor enclosed walkway.
19          20.    A significant number of tenants in the Medical Center—if not the
20   majority—offer outpatient clinical services of a hospital, rehabilitation facilities
21   specializing in treating conditions that affect mobility, or outpatient physical
22   therapy. These include, but are not limited to, the following specific group
23   practices and services: Providence St. John’s Health Patient Services Center;
24   Center for Hip and Knee Replacement at Providence St. John’s; The Spine Institute
25   at Providence St. John’s; Pacific Heart Institute; Pacific Pediatric Cardiology
26   Medical Group; and Orthopros, Inc. In addition, numerous individual medical
27   professionals in the Medical Center specialize in treating conditions that affect
28

                                            COMPLAINT - 4
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 5 of 18 Page ID #:5




 1   mobility, including but not limited to, cardiology, neurology, podiatry, geriatrics,
 2   rheumatology and arthritis, and pulmonary diseases.
 3          21.    The Parking Garage is a 300,000 square foot mechanical access
 4   parking structure located within the Medical Center complex. The Parking Garage
 5   directly serves the Medical Center as well as the Providence-St. Johns’ Health
 6   Center via a second-floor enclosed walkway.
 7          22.    The Parking Garage comprises two separate and distinct parking
 8   facilities: a daily rate facility and a monthly rate facility.
 9          23.    A passenger drop-off and loading zone is located adjacent to the
10   Parking Garage and in front of the main entrance to the Medical Center.
11          24.    Plaintiff went to the Medical Center and Parking Garage for
12   appointments with her doctor, whose office is located in the Medical Center.
13   Plaintiff visited the Medical Center as a patient at least sixteen times, on the
14   following dates in 2020: July 20, August 10, August 19, August 27, August 28,
15   August 29, August 31, September 2, September 4, September 10, September 16,
16   September 25, October 2, November 2, December 7, and December 9.
17          25.    On each such occasion, in order to access the care of her doctor,
18   Plaintiff either paid to park in the daily rate section of the Parking Garage or used
19   the passenger drop-off and loading zone.
20          26.    During each of Plaintiff’s visits to the Medical Center and Parking
21   Garage, Defendants did not offer persons with disabilities with equivalent
22   facilities, privileges, advantages, and accommodations offered to other persons.
23          27.    Plaintiff encountered barriers that interfered with and denied her the
24   ability to use and enjoy the goods, services, privileges, advantages, and
25   accommodations offered by Defendants at the Medical Center and Parking Garage.
26          28.    Parking for patients and visitors of the Medical Center are among the
27   facilities, privileges advantages, and accommodations offered by Defendants.
28   When parking is provided, there must be a minimum number of parking spaces

                                            COMPLAINT - 5
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 6 of 18 Page ID #:6




 1   complying with the accessibility requirements of the ADA and the California
 2   Building Code (CBC).
 3         29.    Ten percent of patient and visitor parking spaces provided to serve
 4   hospital outpatient facilities and free-standing buildings providing outpatient
 5   clinical services of a hospital must be accessible spaces. 2010 ADA Standards §§
 6   208.2.1, 502.1; CBC §§ 11B-208.2.1, 11B-502.1.
 7         30.    Twenty percent of patient and visitor parking spaces provided to serve
 8   rehabilitation facilities specializing in treating conditions that affect mobility and
 9   outpatient physical therapy facilities must be accessible spaces. 2010 ADA
10   Standards §208.2.2, 502.1; CBC §§ 11B-208.2.2, 11B-502.1.
11         31.    Unfortunately, while the daily rate section of the Parking Garage has
12   approximately 635 total spaces, only 15 are accessible spaces. This is far less than
13   the 10% required for hospital outpatient facilities and free-standing buildings
14   providing outpatient clinical services of a hospital, and the 20% required for
15   rehabilitation facilities specializing in treating conditions that affect mobility and
16   outpatient physical therapy facilities.
17         32.    Accessible parking spaces must also be located on the shortest
18   possible accessible route from parking to an accessible entrance, and may only be
19   grouped on one level of a parking garage when greater or equal access is provided
20   in terms of proximity to an accessible entrance, cost, and convenience. 2010 ADA
21   Standards §§ 208.3.1, 502.1; CBC §§ 11B-208.3.1, 11B-502.1.
22         33.    Unfortunately, 11 of the 15 total accessible parking spaces in the
23   Parking garage are located on the roof. The accessible spaces are not close in
24   proximity to either the street level exit of the parking garage or the main entrance
25   of the Medical Center; in fact, they are further from these points than the great
26   majority of all other parking spaces in the Parking Garage. These accessible spaces
27   on the roof are also fully exposed to the elements.
28

                                          COMPLAINT - 6
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 7 of 18 Page ID #:7




 1         34.    Facilities like the Parking Garage must also provide accessible
 2   directional signage and signage indicating means of egress. 2010 ADA Standards
 3   §§ 216.4.1, 216.4.3; CBC §§ 11B-216.4.1, 11B-216.4.3.
 4         35.    Unfortunately, directional signage indicating the location of accessible
 5   parking is limited or non-existent, making it difficult to locate these spaces, and
 6   once found, difficult to find the accessible route or routes to the exit of the Parking
 7   Garage or entrance of the Medical Center.
 8         36.    The segregation of the vast majority of accessible parking on the roof
 9   and the lack of required accessibility signage in the Parking Garage results in
10   unequal and impaired access for disabled patients and visitors, including Plaintiff,
11   in at least three distinct ways.
12         37.    First, disabled patients and visitors usually are compelled to drive
13   through every level of the Parking Garage to locate an accessible parking space on
14   the roof. Second, disabled patients and visitors are disproportionately subject to
15   inclement weather when utilizing the accessible spaces on the roof. And third,
16   disabled patients and visitors are charged more. Since the daily rate section of the
17   Parking Garage charges by fractions of an hour, disabled patients and visitors pay
18   more for parking due to the extra time it takes to drive through the entire Parking
19   Garage, locate the accessible parking on the roof, travel the longest possible route
20   to the street level exit of the Parking Garage or the entrance of the Medical
21   Center—and then repeat all of that additional travel time when leaving.
22         38.    Due to the blatantly unequal dispersal and segregation of accessible
23   parking spaces in the Parking Garage, Plaintiff endured extreme heat conditions
24   when she parked on the roof during several of her August, September, and October
25   visits. She also incurred additional parking fees because of the extra time needed to
26   park in the accessible spaces on the roof.
27         39.    Plaintiff was repeatedly frustrated and humiliated by the experience of
28   having to pay more for worse parking simply because she is disabled.

                                          COMPLAINT - 7
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 8 of 18 Page ID #:8




 1         40.    Reviews left on Parkopedia.com, a website that publishes customer
 2   reviews of parking lots, indicate that the lack of accessible parking has similarly
 3   impacted disabled patients for years. On March 14, 2017 a reviewer wrote: “So
 4   terrible! If you are handicapped it is unbelievably terrible.” See,
 5   https://en.parkopedia.com/parking/garage/medical_centre_of_santa_monica/90404
 6   /santa_monica/?arriving=202012301600&leaving=202012301800
 7         41.    Another review, from May 14, 2015, shows how the segregated
 8   placement of most of the accessible parking spaces on the roof leads to higher
 9   parking fees for disabled patients and visitors: “Hard to find a space – had to drive
10   all the way through the garage to the roof. It took nearly 12 minutes to exit. The
11   time looking for space and waiting for the cashier to exit cost me an additional
12   $3.00 in parking fees – Unfair.” Id.
13         42.    Passenger drop-off and loading zones are another one of the facilities,
14   privileges, and advantages offered by Defendants to patrons of the Medical Center
15   and Parking Garage. When such drop-off and loading zones are offered there must
16   be a marked zone, including a marked access aisle, complying with the
17   accessibility requirements of the ADA and the California Building Code. Medical
18   care facilities and mechanical access parking garages also must have an accessible
19   loading zone. 2010 ADA Standards §§ 209.2.1, 209.3, 209.5, 503.1; CBC §§ 11B-
20   209.2.1, 11B-209.3, 11B-209.5, 11B-503.1.
21         43.    Although there is a passenger drop-off and loading zone open to
22   patients and visitors of the Medical Center, there is no marked, accessible
23   passenger drop-off and loading zone.
24         44.    The existing drop-off and loading zone is a safety hazard for disabled
25   people, since there is no protected access aisle or accessible path of travel.
26   Disabled patients and visitors to the Medical Center who utilize the drop-off and
27   loading zone are at a heightened risk of being hit by oncoming traffic entering the
28   Parking Garage.

                                            COMPLAINT - 8
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 9 of 18 Page ID #:9




 1             45.   Plaintiff was concerned about her physical safety when she used the
 2   drop-off and loading zone and frustrated by its inaccessibility.
 3             46.   Plaintiff personally encountered all these barriers.
 4             47.   These inaccessible conditions denied Plaintiff full and equal access
 5   and caused her difficulty, humiliation, anxiety, and frustration.
 6             48.   The barriers existed during all of Plaintiff’s visits to the Medical
 7   Center and Parking Garage.
 8             49.   Plaintiff alleges that Defendants knew that the architectural barriers
 9   prevented equal access. Plaintiff will prove that Defendants had actual knowledge
10   that the architectural barriers prevented equal access and that the noncompliance
11   with the Americans with Disabilities Act and Title 24 of the California Building
12   Code regarding accessible features was intentional.
13             50.   Plaintiff intends to return to Defendants’ public accommodation
14   facilities in the near future. Plaintiff is currently deterred from returning because of
15   the knowledge of barriers to equal access that continue to exist at Defendants’
16   facilities that relate to Plaintiff’s disabilities.
17             51.   Defendants have failed to maintain in working and useable conditions
18   those features necessary to provide ready access to persons with disabilities. 28
19   C.F.R. §36.211(a).
20             52.   Defendants have the financial resources to remove these barriers
21   without much expense or difficulty in order to make their Property more accessible
22   to their mobility impaired patients and visitors. These barriers are readily
23   achievable to remove. The United States Department of Justice has identified that
24   these types of barriers are readily achievable to remove.
25             53.   To date, Defendants refuse to remove these barriers, in violation of
26   the law, willfully depriving disabled persons including Plaintiff of important civil
27   rights.
28

                                              COMPLAINT - 9
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 10 of 18 Page ID #:10




 1          54.    On information and belief, the Plaintiff alleges that the Defendants’
 2    failure to remove these barriers was intentional because the barriers are obvious.
 3    During all relevant times Defendants had authority, control and dominion over
 4    these conditions and therefore the absence of accessible facilities was not a mishap
 5    but rather an intentional act.
 6          55.    The barriers to access are listed above without prejudice to Plaintiff
 7    citing additional barriers to access by an amended complaint after inspection by
 8    Plaintiff’s access consultant. Oliver v. Ralphs Grocery Co., 654 F.3d 903 (9th Cir.
 9    2011); Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir. 2008); Chapman v. Pier
10    One Imports (USA), Inc., 631 F.3d 939 (9th Cir. 2011). All of these barriers to
11    access render the premises inaccessible to physically disabled persons who are
12    mobility impaired, such as Plaintiff, and are barriers Plaintiff may encounter when
13    she returns to the premises. All facilities must be brought into compliance with all
14    applicable federal and state code requirements, according to proof.
15                               FIRST CAUSE OF ACTION
16                 Violation of the Americans With Disabilities Act of 1990
17                                 (42 U.S.C. §12101, et seq.)
18                                     (Against All Defendants)
19          56.    Plaintiff alleges and incorporates by reference, as if fully set forth
20    again herein, each and every allegation contained in all prior paragraphs of this
21    complaint.
22          57.    More than thirty years ago, the 101st United States Congress found
23    that although “physical or mental disabilities in no way diminish a person’s right to
24    fully participate in all aspects of society, yet many people with physical or mental
25    disabilities have been precluded from doing so because of discrimination…in such
26    critical areas as employment, housing, public accommodations, education,
27    transportation, communication, recreation, institutionalization, health services,
28    voting, and access to public services.” 42 U.S.C. §12101(a).

                                            COMPLAINT - 10
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 11 of 18 Page ID #:11




 1          58.    In 1990 Congress also found that “the Nation’s proper goals regarding
 2    individuals with disabilities are to assure equality of opportunity, full participation,
 3    independent living, and economic self-sufficiency for such individuals,” but that
 4    “the continuing existence of unfair and unnecessary discrimination and prejudice
 5    denies people with disabilities the opportunity to compete on an equal basis and to
 6    pursue those opportunities for which our free society is justifiably famous.” 42
 7    U.S.C. §12101(a).
 8          59.    In passing the Americans with Disabilities Act of 1990, which was
 9    signed into law by President George H. W. Bush on July 26, 1990 (hereinafter the
10    “ADA”), Congress stated as its purpose:
11          “It is the purpose of this Act
12
            (1) to provide a clear and comprehensive national mandate for the
13          elimination of discrimination against individuals with disabilities;
14
            (2) to provide clear, strong, consistent, enforceable standards
15          addressing discrimination against individuals with disabilities;
16
            (3) to ensure that the Federal Government plays a central role in
17          enforcing the standards established in this Act on behalf of individuals
18          with disabilities; and

19          (4) to invoke the sweep of congressional authority, including the power
20          to enforce the fourteenth amendment and to regulate commerce, in
            order to address the major areas of discrimination faced day to-day by
21          people with disabilities.”
22
      42 USC §12101(b).
23
24          60.    As part of the ADA, Congress passed “Title III – Public
25    Accommodations and Services Operated by Private Entities” (42 U.S.C. §12181 et
26    seq.). Title III of the ADA prohibits discrimination against any person “on the
27    basis of disability in the full and equal enjoyment of the goods, services, facilities,
28    privileges, advantages, or accommodations of any place of public accommodation

                                             COMPLAINT - 11
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 12 of 18 Page ID #:12




 1    by any person who owns, leases (or leases to), or operates a place of public
 2    accommodation.” 42 U.S.C. §12182(a).
 3          61.    The specific prohibitions against discrimination include, inter alia, the
 4    following:
 5       • 42 U.S.C. §12182(b)(1)(A)(ii): “Participation in Unequal Benefit. - It
 6         shall be discriminatory to afford an individual or class of individuals,
           on the basis of a disability or disabilities of such individual or class,
 7         directly, or through contractual, licensing, or other arrangements, with
 8         the opportunity to participate in or benefit from a good, service, facility,
           privilege, advantage, or accommodation that is not equal to that
 9         afforded to other individuals.”
10
         • 42 U.S.C. §12182(b)(2)(A)(ii): “a failure to make reasonable
11         modifications in policies, practices, or procedures when such
12         modifications are necessary to afford such goods, services, facilities,
           privileges, advantages, or accommodations to individuals with
13         disabilities...;”
14
         • 42 U.S.C. §12182(b)(2)(A)(iii): “a failure to take such steps as may be
15         necessary to ensure that no individual with a disability is excluded,
16         denied service, segregated, or otherwise treated differently than other
           individuals because of the absence of auxiliary aids and services...;”
17
18       • 42 U.S.C. §12182(b)(2)(A)(iv): “a failure to remove architectural
           barriers, and communication barriers that are structural in nature, in
19
           existing facilities... where such removal is readily achievable;”
20
21       • 42 U.S.C. §12182(b)(2)(A)(v): “where an entity can demonstrate that
           the removal of a barrier under clause (iv) is not readily achievable, a
22         failure to make such goods, services, facilities, privileges, advantages,
23         or accommodations available through alternative methods if such
           methods are readily achievable.”
24
25          62.    Plaintiff is a qualified individual with a disability as defined in the
26    Rehabilitation Act and in the Americans with Disabilities Act of 1990.
27
28

                                          COMPLAINT - 12
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 13 of 18 Page ID #:13




 1          63.    The acts and omissions of Defendants set forth herein were in
 2    violation of Plaintiff’s rights under the ADA and the regulations promulgated
 3    thereunder, 28 C.F.R. Part 36 et seq.
 4          64.    The removal of each of the physical and policy barriers complained of
 5    by Plaintiff as hereinabove alleged, were at all times herein mentioned “readily
 6    achievable” under the standards of §12181 and §12182 of the ADA. Removal of
 7    each and every one of the architectural and/or policy barriers complained of herein
 8    was already required under California law. Further, on information and belief,
 9    alterations, structural repairs or additions since January 26, 1993, have also
10    independently triggered requirements for removal of barriers to access for disabled
11    persons per §12183 of the ADA. In the event that removal of any barrier is found
12    to be “not readily achievable,” Defendants still violated the ADA, per
13    §12182(b)(2)(A)(v) by failing to provide all goods, services, privileges, advantages
14    and accommodations through alternative methods that were “readily achievable.”
15          65.    On information and belief, as of the date of Plaintiff’s encounter at the
16    premises and as of the filing of this Complaint, Defendants’ actions, policies, and
17    physical premises have denied and continue to deny full and equal access to
18    Plaintiff and to other mobility disabled persons in other respects, which violate
19    Plaintiff’s right to full and equal access and which discriminate against Plaintiff on
20    the basis of her disabilities, thus wrongfully denying to Plaintiff the full and equal
21    enjoyment of the goods, services, facilities, privileges, advantages and
22    accommodations, in violation of 42 U.S.C. §12182 and §12183 of the ADA.
23          66.    Defendants’ actions continue to deny Plaintiff’s rights to full and
24    equal access and discriminated and continue to discriminate against her on the
25    basis of her disabilities, thus wrongfully denying to Plaintiff the full and equal
26    enjoyment of Defendants’ goods, services, facilities, privileges, advantages and
27    accommodations, in violation of the ADA, 42 U.S.C. §12182.
28

                                           COMPLAINT - 13
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 14 of 18 Page ID #:14




 1           67.    Further, each and every violation of the Americans With Disabilities
 2    Act of 1990 also constitutes a separate and distinct violation of California Civil
 3    Code §51(f), §52, §54(c) and §54.1(d), thus independently justifying an award of
 4    damages and injunctive relief pursuant to California law, including but not limited
 5    to Civil Code §54.3 and §55.
 6                              SECOND CAUSE OF ACTION
 7                           Violation of the Unruh Civil Rights Act
 8                             (California Civil Code §51, et seq.)
 9                                   (Against All Defendants)
10           68.    Plaintiff alleges and incorporates by reference, as if fully set forth
11    again herein, each and every allegation contained in all prior paragraphs of this
12    complaint.
13           69.    California Civil Code §51 provides that physically disabled persons
14    are free and equal citizens of the state, regardless of their medical condition or
15    disability:
16           All persons within the jurisdiction of this state are free and equal, and
             no matter what their sex, race, color, religion, ancestry, national origin,
17
             disability, or medical condition are entitled to full and equal
18           accommodations, advantages, facilities, privileges, or services in all
             business establishments of every kind whatsoever.
19
20    California Civil Code §51(b) (emphasis added).
21           70.    California Civil Code §51.5 also states, in part: “No business,
22    establishment of any kind whatsoever shall discriminate against…any person in
23    this state on account” of their disability.
24           71.    California Civil Code §51(f) specifically incorporates (by reference)
25    an individual’s rights under the ADA into the Unruh Act.
26           72.    California Civil Code §52 provides that the discrimination by
27    Defendants against Plaintiff on the basis of her disability constitutes a violation of
28    the general antidiscrimination provisions of §51 and §52.

                                           COMPLAINT - 14
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 15 of 18 Page ID #:15




 1          73.    Each of Defendants’ discriminatory acts or omissions constitutes a
 2    separate and distinct violation of California Civil Code §52, which provides that:
 3          Whoever denies, aids or incites a denial, or makes any discrimination
            or distinction contrary to section 51, 51.5, or 51.6 is liable for each and
 4
            every offense for the actual damages, and any amount that may be
 5          determined by a jury, or a court sitting without a jury, up to a maximum
            of three times the amount of actual damage but in no case less than four
 6
            thousand dollars ($4,000), and any attorney’s fees that may be
 7          determined by the court in addition thereto, suffered by any person
 8          denied the rights provided in Section 51, 51.5, or 51.6.

 9          74.    Any violation of the Americans with Disabilities Act of 1990
10    constitutes a violation of California Civil Code §51(f), thus independently
11    justifying an award of damages and injunctive relief pursuant to California law,
12    including Civil Code §52. Per Civil Code §51(f), “A violation of the right of any
13    individual under the Americans with Disabilities Act of 1990 (Public Law 101-
14    336) shall also constitute a violation of this section.”
15          75.    The actions and omissions of Defendants as herein alleged constitute a
16    denial of access to and use of the described public facilities by physically disabled
17    persons within the meaning of California Civil Code §51 and §52.
18          76.    As a proximate result of Defendants’ action and omissions,
19    Defendants have discriminated against Plaintiff in violation of Civil Code §51 and
20    §52, and are responsible for statutory, compensatory and actual damages to
21    Plaintiff, according to proof.
22                                     PRAYER FOR RELIEF
23          Plaintiff has no adequate remedy at law to redress the wrongs suffered as set
24    forth in this Complaint. Plaintiff has suffered and will continue to suffer irreparable
25    injury as a result of the unlawful acts, omissions, policies, and practices of the
26    Defendants as alleged herein, unless Plaintiff is granted the relief she requests.
27
28

                                           COMPLAINT - 15
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 16 of 18 Page ID #:16




 1          Plaintiff and Defendants have an actual controversy and opposing legal
 2    positions as to Defendants’ violations of the laws of the United States and the State
 3    of California.
 4          The need for relief is critical because the civil rights at issue are paramount
 5    under the laws of the United States of America and the State of California.
 6          WHEREFORE, Plaintiff prays judgment against Defendants, and each of
 7    them, as follows:
 8                1.      Issue a preliminary and permanent injunction directing
 9          Defendants as current owners, operators, lessors, and/or lessees of the
10          premises to modify the above-described property, premises, policies
11          and related facilities to provide full and equal access to all persons,
12          including persons with physical disabilities;
13                2.      Issue a preliminary and permanent injunction pursuant to
14          ADA §12188(a) and state law directing Defendants to provide facilities
15          and services usable by Plaintiff and similarly situated persons with
16          disabilities, and which provide full and equal access, as required by law,
17          and to maintain such accessible facilities once they are provided; to
18          cease any discriminatory policies; and to train Defendants’ employees
19          and agents how to recognize disabled persons and accommodate their
20          rights and needs;
21                3.      Retain jurisdiction over the Defendants until such time as
22          the Court is satisfied that Defendants’ unlawful policies, practices, acts
23          and omissions, and maintenance of physically inaccessible public
24          facilities and policies as complained of herein no longer occur, and
25          cannot recur;
26                4.      Award to Plaintiff all appropriate damages, including but
27          not limited to actual and statutory damages according to proof;
28

                                          COMPLAINT - 16
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 17 of 18 Page ID #:17




 1               5.      Award to Plaintiff all reasonable attorney fees, litigation
 2          expenses, and costs of this proceeding pursuant to 42 U.S.C §12205 and
 3          California Civil Code §52; and
 4               6.      Grant such other and further relief as this Court may deem
 5          just and proper.
 6
 7    DATED: January 7, 2021                       VALENTI LAW APC
 8
 9                                            By: /s/ Matt Valenti
10                                                Matt Valenti, Esq.
                                                  Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         COMPLAINT - 17
     Case 2:21-cv-00143-JAK-JEM Document 1 Filed 01/07/21 Page 18 of 18 Page ID #:18




 1                                    JURY DEMAND
 2          Plaintiff hereby demands a trial by jury for all claims and issues for which a
 3    jury is permitted.
 4
 5
 6    DATED: January 7, 2021                         VALENTI LAW APC
 7
 8                                            By: /s/ Matt Valenti
 9                                                Matt Valenti, Esq.
                                                  Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         COMPLAINT - 18
